UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 97-2762



BARBARA ANN PARKER,

                                              Plaintiff - Appellant,

         versus


DEPARTMENT OF JUSTICE; SECRETARY OF THE NAVY;
UNITED STATES ATTORNEY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
97-632-CCB)


Submitted:   March 12, 1998                 Decided:   March 23, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barbara Ann Parker, Appellant Pro Se. Albert David Copperthite,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Barbara Ann Parker appeals the district court's order granting

the Defendants' motion for summary judgment in Parker's civil

action seeking to correct her Naval records to reflect an amended

retirement date. See 10 U.S.C. § 1552(a)(1) (1994). We have re-
viewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Parker v. Department of Justice, No. CA-97-632-CCB
(D. Md. Nov. 21, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2